— In a medical malpractice action, defendant Rubin appeals from (1) a judgment of the Supreme Court, Queens County (Groh, J.), entered March 12, 1981 which was in favor of plaintiff against him in the principal sum of $25,000, upon a jury verdict, and (2) an amended judgment of the same court, dated May 14, 1981, which vacated the judgment entered March 12, 1981, granted him a setoff in the amount of $2,500, and awarded plaintiff the principal sum of $22,500. Appeal from the judgment entered March 12, 1981 dismissed, without costs or disbursements. Said judgment was vacated by the amended judgment dated May 14, 1981. Amended judgment dated May 14, 1981 reversed, on the law and the facts, without costs or disbursements, and new trial granted on the issue of damages only, unless within 30 days after service upon plaintiff of a copy of the order to be made hereon, with notice of entry, plaintiff shall serve and file in the office of the clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict to $15,000 (less the $2,500 setoff) and to the entry of an amended judgment accordingly, in which event the amended judgment as so reduced and amended is affirmed, without costs or disbursements. The verdict was excessive to the extent indicated. Damiani, J. P., O’Connor, Thompson and Bracken, JJ., concur.